DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/179,428, filed 19 February 2021, which claims priority to Japanese Patent Application No. JP2020-048141, filed 18 March 2020.
Claims 1–12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 C.F.R. § 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and M.P.E.P. § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Requirement for Information – 37 C.F.R. § 1.105
The following is a quotation of the appropriate sections of 37 C.F.R. § 1.105(a)(1) that form the basis for the Requirement for Information under this section made in this Office action:
In the course of examining or treating a matter in a pending or abandoned application filed under 35 U.S.C. 111 or 371 (including a reissue application), in a patent, or in a reexamination proceeding, the examiner or other Office employee may require the submission, from individuals identified under § 1.56(c), or any assignee, of such information as may be reasonably necessary to properly examine or treat the matter, for example:

(iv) Information used to draft application: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used to draft the application.

(v) Information used in invention process: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used in the invention process, such as by designing around or providing a solution to accomplish an invention result.

(vi) Improvements: Where the claimed invention is an improvement, identification of what is being improved.

(viii) Technical information known to applicant.  Technical information known to application concerning the related art, the disclosure, the claimed subject matter, other factual information pertinent to patentability, or concerning the accuracy of the examiner’s stated interpretation of such items.

Applicant and the assignee of this application are required under 37 C.F.R. § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The information is required to enter in the record the art suggested by the applicant as relevant to this examination in the specification.
In response to this requirement, please provide a copy of the following item of art referred to in the specification: JP 2020-27273 A.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. § 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 C.F.R. § 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See M.P.E.P. § 608.01(m).  Here, the only substantial difference between claims 8 and 9 is a re-ordering of various limitations, most significantly the recitation of irradiating the subject with excitation light.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–5 and 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CN-107451963-A (“Liang”).  A machine translation is added to the record and is relied on, including for pagination.
Liang, directed to a nasal endoscope, teaches with respect to claim 1, a medical image processing device comprising:
circuitry (4, processing module) configured to
acquire a captured image obtained by capturing an image of a subject (2, step 100 of collecting image within nasal cavity);
specify an area of interest among a plurality of image areas in the captured image (1–3, perivascular tissue, that is, tissue surrounding a blood vessel); and
adjust a brightness index value which is an index of brightness for each pixel in the captured image . . . to emphasize the area of interest in the plurality of the image areas with respect to other areas (2, 4, Equation 1, for each pixel (x, y) multiply original image value f by filter template w), wherein
the brightness index value is an index value used for controlling emission brightness of each light emitting element arranged in each of a plurality of divided areas of a display screen in a display device for displaying the captured image (2–3, effect of filtering is to brighten or highlight perivascular tissue of interest).

Regarding claim 2, Liang teaches the medical image processing device according to claim 1, wherein the circuitry is configured to adjust the brightness index value such that the brightness index value for each pixel in the other areas is darkened (2–3, effect of filtering is to dim blood vessels).

Regarding claim 3, Liang teaches the medical imaging processing device according to claim 1, wherein the circuitry is configured to
multiply the brightness index value for each pixel in the area of interest by a first multiplier (2–4; low-pass spatial filtering uses nearest neighbors to get filter value for particular pixel, consequently, bright perivascular tissue pixels in blue channel surrounded by other perivascular tissue are filtered to be brighter), and
multiply the brightness index value for each pixel in the other areas by a second multiplier smaller than the first multiplier (id., dark blood vessel pixels in blue channel surrounded by other blood vessel pixels are filtered to be dimmer).

Regarding claim 4, Liang teaches the medical image processing device according to claim 1, wherein the circuitry is configured to multiply the brightness index value for each pixel in the other areas by a multiplier that decreases as a distance from the area of interest increases (2–4, low-pass spatial filtering enhances high-value blue-channel pixels surrounded by other such pixels as characterize perivascular tissue, and dims low-value blue-channel pixels surrounded by other such pixels as characterize blood vessels).

Regarding claim 5, Liang teaches the medical image processing device according to claim 1, wherein the circuitry is configured to multiply the brightness index value for each pixel in the plurality of the image areas by a multiplier that decreases as a distance from a center of the area of interest increases ((2–4, low-pass spatial filtering enhances high-value blue-channel pixels surrounded by other such pixels as characterize perivascular tissue, and dims low-value blue-channel pixels surrounded by other such pixels as characterize blood vessels).

Regarding claim 10, Liang teaches the medical image processing device according to claim 1, wherein the circuitry is further configured to execute enlargement processing of enlarging a specific area including the area of interest in the captured image (cl. 1, step 600 includes magnifying image after superimposing enhanced image over original), and
adjust the brightness index value for each pixel in an area other than the area of interest in the specific area so as to be darker than before the enlargement processing is executed, after the enlargement processing is executed (id., combining dark blood vessel image with original for output).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6–9, 11, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Liang in view of U.S. Patent Application Publication No. 2014/0081083 A1 (“Morita”).
Claim 6 is directed to using the area of interest for controlling a focal position of an imaging device.  Liang does not teach this limitation.  However, Morita, directed to an endoscope, teaches with respect to claim 6, the medical imaging processing device according to claim 1,
wherein the area of interest is a detection area for calculating an evaluation value used for at least one control of a first control for controlling a focal position of an imaging device that generates the captured image (Morita ¶¶ 0421–29, 0441–47, defocusing red-out background area in contrast with attention area) and
a second control for controlling the brightness of the captured image (¶¶ 0415–16, dimming red-out area).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Liang endoscope to focus on perivascular areas of attention and defocus blood vessels not of attention, as in Morita, in order to observe the desired areas of attention more easily.  Morita ¶ 0415.

Regarding claim 7, Liang in view of Morita teaches the medical image processing device according to claim 1, wherein the area of interest is an area including an image center of the captured image (Morita Figs. 46A–B, correction moves red-out area away from image center).

Regarding claim 8, Liang in view of Morita teaches the medical image processing device according to claim 1, wherein
the captured image is an image obtained by capturing fluorescence from the subject irradiated with excitation light (Morita ¶ 0330, fluorescence imaging by applying excitation light), and
the area of interest is an area in which an intensity of a fluorescent component is a specific threshold value of more (¶¶ 0296–308, lesion detected as having color component intensities above values consistent with a certain hue).

Regarding claim 9, Liang in view of Morita teaches the medical image processing device according to claim 1, wherein
the captured image is obtained by capturing an image of the subject irradiated with light in a first wavelength band (Morita ¶ 0330, fluorescence imaging by applying excitation light), and
the area of interest is an area corresponding to an area in which an intensity of a fluorescent component in a fluorescence image obtained by capturing fluorescence from the subject irradiated with the excitation light is a specific threshold value or more (¶¶ 0296–308, lesion detected as having color component intensities above values consistent with a certain hue).

Regarding claim 11, Liang in view of Morita teaches the medical image processing device according to claim 1, wherein the brightness index value is at least one of a Y value, a Cb value, and a Cr value for each pixel in the captured image (Morita ¶¶ 0423–24, operation in YCbCr color space)

Regarding claim 12, Liang in view of Morita teaches a medical observation system  comprising:
the medical image processing device according to claim 1 (claim 1 rejection supra); and
a display device configured to display the captured image processed by the medical image processing device (Morita Fig. 3, display section), wherein the display device includes a plurality of light emitting elements arranged for each of a plurality of divided areas of the display screen and whose emission brightness is controlled according to the brightness index value (Liang Figs. 3–7, images).

Conclusion
This Office action has an attached requirement for information under 37 C.F.R. § 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0345812 A
US 2014/0046131 A1
KR 200435609-Y1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487